EXHIBIT 10.29

 

SUMMARY OF DIRECTOR EARLY RETIREMENT PACKAGES

 

In January 2005, the Board determined that the size of the Board should be
reduced from 19 members to a target range of 12 to 14 members in view of the
charter consolidation of the Company’s subsidiary banks that occurred in 2004.
At its regular meeting on January 25, 2005, the Board offered one-time early
retirement benefits to directors in the amount of fees they were paid during
2004 for Board and committee service.

 

During the first quarter of 2005, the following directors took advantage of this
benefit and will receive the one-time payments as follows:

 

Robert Archer

   $ 44,000

Susan B. Ford Dorsey

   $ 36,000

James Jackson

   $ 44,000

Stanley Kangas

   $ 48,000

Rex Lindsay

   $ 84,000

Warrant Thoits

   $ 72,000

T. John Whalen

   $ 40,000